Interim Decision #2834

MATTER OF YIR-HSIUNG

WANG

In Deportation Proceedings
A44957191

Decided by Board November 5, 1980
(1) The Board of Immigration Appeals has no appellate jurisdiction over a District
Director's denial of pre-hearing voluntary departure or his denial of a respondent's
post-hearing request for an extension of his voluntary departure period, and any
challenges to such denials must be raised in Federal Court. See 8 C.F.R. 242.5(b) and
244.2
(2) The voluntary departure of a respondent from the United States pursuant to an
immigration judge's order after the District Director's denial of his request for an
extension of the voluntary departure period imparts a finality to the deportation
proceedings and results in the alien's departure being considered "in pursuance of
law." See section 101(g) and 106(e) of the Immigration and Nationality Act.
(3) The respondent, who voluntarily departed from the United States accompanied by
counsel, could not thereafter successfully move to reopen the prior deportation
proceedings to raise issues which should have been presented prior to departure.
Mendez v. INS, 563 F.2d 956 (9 Cir. 1977), distinguished.
CHARGE:
Orden Act of 1952—Sec. 241(a)(2) [8 U.S.C. 1251(a)(2)]—Nonimmigrant student—
remained longer than permitted
ON BEIIALF OF RESPONDENT:
Frank S. Pestana, Esquire
Kidwell & Pestana
4214 Beverly Boulevard
Suite 223
Los Angeles, California 90004

ON BEHALF OF SERVICE:

Gerald S. Hurwitz
Appellate Trial Attorney
William F. Nail
Trial Attorney

Br: Milhollan, Chairman; Maniatie, Appleman, and Maguire,

Board Members

The respondent appeals from the October 29, 1979, decision of the
immigration judge denying his motion to reopen deportation proceedings. The appeal will be dismissed.
The respondent is a 29-year-old native and citizen of China. He first
entered the United States in March 1966 as a nonimmigrant student.
He departed the United States for short periods in 1971 and 1974. He
apparently reentered on both occasions in a nonimmigrant student
565

Interim Decision #2834
status. In February 1977, the respondent's United States citizen
brother filed a visa petition on his behalf that was approved in
September 1977. In August 1977, the respondent married a lawful
permanent resident, who also filed a visa petition on his behalf. This
"second preference" visa petition was approved in February 1978.
The respondent had worked without Service permission in 1977 and
was ineligible for adjustment of status under the provisions of section
-

245 of the Act, 8 U.S.C. 1255_ See section 245(e)(2). The approved

"second-preference" visa petition, therefore, was forwarded to the
United States Consulate at Winnipeg, Canada, for processing. The
consulate apparently declined to accept jurisdiction over the case
unless the Service would provide assurances that the respondent would
be permitted to remain in the United States pending the processing of
the application for permanent residence. The District Director having
jurisdiction over the respondent's case, however, refused to grant
"voluntary departure prior to commencement of hearing," the
procedure under which certain aliens are permitted to remain in the
United States until visa processing is completed at a consulate. See 8
C.F.R. 242.5 (1977); Operations Instruction 242.10(a)(1) (1977). This
decision was discretionary and, by regulation, no administrative appeal was permitted from the denial. See 8 C.F.R. 242.5(b) (1977).
An Order to Show Cause was Issued In May 1978 charging the

respondent with being deportable under section 241(a)(2) as an "overstayed" student. At proceedings held on July 25, 1978, the respondent,
who was represented by counsel, conceded deportability. He was
granted some 3 months in which to voluntarily depart from the United
States, the sole discretionary relief requested. No appeal was taken
from this decision. Subsequent to the deportation hearing, the respondent sought an extension of the voluntary departure period so
that the processing of the visa in Winnipeg could be accomplished. The
District Director, who had declined to grant such relief prior to the
issuance of the Order to Show Cause, continued in his refusal. This

discretionary decision not to extend the voluntary departure period
was within the sole jurisdiction of the District Director and was not
reviewable administratively. See 8 C.F.R. 244.2 (1977). On October 27,
1978, the last day of the voluntary departure period granted by the
immigration judge, the respondent, accompanied by counsel, departed
from the United States to Mexico.
On November 11, 1978, the respondent apparently reentered the
United States without inspection. Thereafter, on April 10, 1979,
through counsel, he moved to reopen the July 1978 deportation
proceedings. The respondent sought either the opportunity to apply for

suspension of deportation pursuant to section 244(a)(1) of the Act, 8
U.S.C. 1254(a)(1), or an additional grant of voluntary departure so that
566

Interim Decision #2834
processing of the visa in Winnipeg could be accomplished. The immigration judge denied the motion on October 29, 1979, because the
respondent had departed from the United States pursuant to his order
in the earlier proceedings. He noted that if the Service desired to
proceed against the respondent, the issuance of a new Order to Show
Cause would be required.
The respondent appeals from this denial of the motion to reopen.
Through counsel, it is submitted that the immigration judge erred in

refusing to reopen the deportation proceedings. The underlying basis
of the appeal, however, is a challenge to the District Director's refusal
to grant the respondent pre hearing voluntary departure in 1977, his
refusal to advise the consulate in Winnipeg that the respondent would
be permitted to remain in the United States until processing of the visa
application was completed, his decision to issue the Order to Show
Cause in May 1978, and his refusal after the deportation proceedings to
extend the respondent's voluntary departure period.' The respondent
submits that his "coerced departure" in October 1978 cannot provide a
-

proper basis to deny reopening of the deportation proceedings.

We concur in the immigration judge's finding that the October 1978
departure of the respondent, who has been represented by counsel
throughout these proceedings, imparted a finality to the deportation
proceedings predating his departure and results in his departure being
considered "in pursuance of law." See section 101(g) of the Act, 8 U.S.C.
1101(g). See also 8 C.F.R. 3.2 and 3.4; Mrvica v. Esperdy, 376 U.S. 560,
563 64 (1964); Matter of Palma,14 I&N Dec. 486 (BIA 1973). The finality
that results from such a departure prevents the Service from relying
on the prior deportation order to force a new departure (i.e., new
deportation proceedings are required once a respondent departs and
then illegally reenters). Similarly, the respondent loses his right to
contest the lawfulness of the proceedings once he elects to depart. See
section 106(c) of the Act, 8 U.S.C. 1105a(c). Were this not the case,
respondents subject to deportation orders would in effect be encouraged to depart and reenter illegally as such actions would preclude
the Service from relying on the prior adjudicated order, but in no way
-

diminish the alien's ability to have such proceedings administratively

and judicially reviewed.
We note that this case is clearly distinguishable from Mendez v.
INS, 563 F.2d 956 (9 Cir. 1977), where the United States Court of
Appeals for the Ninth Circuit concluded that a respondent's deportation "was effected by procedurally defective means" because his coun' The respondent submits that the District Director improperly declined to grant the
requested relief because the respondent refused to cooperate with the Federal Bureau of
Investigation and the Central Intelligence Agency to the extent those agencies desired.

567

Interim Decision #2834
sel was not given required notice of the order to his client to appear for
deportation. That case involved not only a challenge to the proceedings
underlying the deportation order, but also an attack on the manner in
which the order was enforced.
Here, the respondent conceded deportability at proceedings in July
1978. Accompanied by counsel, he voluntarily departed in October
1978. His departure was no more "coerced" than any other departure
by a deportable alien who desires to remain in this country, but cannot
convince a District Director to extend the voluntary departure period.
The motion before us in fact does not relate to the manner of enforcement of the deportation order, but instead to the basis of the order and
to the District Director's rationale for refusing to allow the respondent
to remain until his visa could be processed in Canada. These matters,
however, should have been contested prior to departure.' Further, as
the proceedings became final on the respondent's departure, they
cannot now be reopened to provide the opportunity to apply for additional administrative relief from deportation.
ORDER, The appeal is dismissed.

The respondent, through counsel, prior to his departure neither moved to reopen the
deportation proceedings nor challenged those decisions of the District Director, which
were not administratively appealable, in Federal Court.

568

